Exhibit 10.1(a)

BEFORE THE

PENNSYLVANIA PUBLIC UTILITY COMMISSION

 

Petition of Duquesne Light Company

   :   

For Approval of Default Service Plan

   :    Docket No. P-00072247

For The Period January 1, 2008

   :   

Through December 31, 2010

   :   

STIPULATION

Duquesne Light Company (“Duquesne Light”), the Office of Trial Staff (“OTS”),
the Office of Consumer Advocate (“OCA”), the Office of Small Business Advocate
(“OSBA”), Dominion Retail, Inc. (“Dominion”), Reliant Energy, Inc. (“Reliant”),
Conservation Consultants, Inc. (“CCI”), Constellation New Energy, Inc. and
Constellation Energy Commodities Group, Inc. (collectively “Constellation”),
Citizen Power, Inc. (“Citizen Power”), Exelon Corporation and Exelon Generation
Company, LLC (collectively “Exelon”), Citizens For Pennsylvania’s Future
(“PennFuture”), FirstEnergy Solutions Corp. (“FES”), the Pennsylvania Large
Energy Users Coalition (“PALEUC”), Strategic Energy, LLC, Direct Energy, LLC and
Retail Energy Supply Association (collectively, the “Parties”) either support,
support in part and do not oppose the remainder, or do not oppose (as explained
in footnote 1)1 this Stipulation to resolve all issues among them regarding
Duquesne Light’s default service plan for the period January 1, 2008 through
December 31, 2010.

 

1. RESIDENTIAL CUSTOMERS.

 

--------------------------------------------------------------------------------

1

Duquesne Light, OTS, OSBA, and Dominion join in the entire stipulation. The OCA
joins in paragraphs 1 and 5 through 9 of the Stipulation and does not oppose the
remaining paragraphs. Reliant supports Paragraphs 3A and 3B and does not oppose
the remaining paragraphs. Constellation NewEnergy, Inc. and Constellation Energy
Commodities Group, Inc. support only Paragraph 2.E. on the elimination of
declining block energy rates on January 1, 2008 for small commercial and
industrial customers with a monthly metered demand that is 25 kW or greater, and
agree to waive the following rights (except as such rights relate to advocacy in
support of the terms and conditions of Paragraph 2.E): (a) to file briefs and
reply briefs; (b) to file exceptions and replies to exceptions; (c) to petition
for reconsideration or reopening of the Commission’s final order; (d) to appeal
the Commission’s final order; and, (e) to initiate or otherwise participate in
any other proceeding before the Commission challenging the default service plan
approved by the Commission. CCI, Citizen Power, Exelon, PennFuture, FES, and
PALEUC do not oppose this Stipulation and so indicate by their signatory
representation at the end of this Stipulation.



--------------------------------------------------------------------------------

  A. Duquesne Light shall offer residential customers (Rate Schedules RS, RA and
RH) default service at the rates set forth in Attachment A for the period
January 1, 2008, through December 31, 2010. The supply rate for Rate RS
customers over the three year period will be 7.1560 cents per kWh. In 2008 and
2009, the tail block supply rates for Rate RH customers will be increased by
0.3083 cents per kWh as compared to the tail block supply rates originally filed
by the Company. In 2010, the supply rate for Rate RH customers will be a flat
rate of 6.8950 cents per kWh. This rate is 0.2610 cents per kWh lower than the
rate originally proposed by the Company for Rate RH customers in 2010.

 

  B. Duquesne Light will eliminate declining energy blocks for Rate RH and RA
customers so that all residential default service customers are charged flat
energy supply rates as of January 1, 2010.

 

  C. Ancillary service and PJM administrative costs for Residential customers
will be recovered through the Transmission Service Charge (“TSC”) as set forth
in Exhibit NJDK-3 of Duquesne St. No. 5.

 

2. SMALL C&I CUSTOMERS.

 

  A. Duquesne Light shall offer small commercial and industrial (“Small C&I”)
customers with maximum registered peak metered demands of less than 25 kW served
under rate schedules GS/GM and GMH fixed rates for the 2008-2010 period at
levels set forth in Attachment B. As filed and proposed class average default
service supply rates for all small customer classes are provided as Attachment
C.

 

  B. Duquesne Light shall offer Small C&I customers with maximum registered peak
metered demands of 25 kW or greater served under rate schedules GM and GMH fixed
rates for 2008, but subject to two market price rate adjustments (every six
months) for supply delivered in calendar year 2009 and two market price rate
adjustments (every six months) for supply delivered in calendar year 2010.

 

  C. The market price rate adjustment shall be calculated using the methodology
described in Statement No. 3 of Duquesne Light’s testimony, except that rates
shall be adjusted two times in 2009, on January 1, 2009 and July 1, 2009 and two
times in 2010, on January 1, 2010 and July 1, 2010. Rather than calculate market
price movements based on calendar year forward prices, Duquesne Light shall
calculate market price movements based on six months of forward prices in 2009
and 2010 for the applicable six month rate period. The index shall be calculated
according to the following schedule:

 

  i. On December 1, 2008 (for the six month rate period of January 1, 2009
ending June 30, 2009, based on the twenty trading days immediately preceding
December 1, 2008),

 

  ii. On June 1, 2009 (for the six month rate period of July 1, 2009 ending
December 31, 2009, based on the twenty trading days immediately preceding
June 1, 2009),

 

  iii. On December 1, 2009 (for the six month rate period of January 1, 2010
ending June 30, 2010, based on the twenty trading days immediately preceding
December 1, 2009), and

 

- 2 -



--------------------------------------------------------------------------------

  iv. On June 1, 2010 (for the six month rate period of July 1, 2010 ending
December 31, 2010, based on the twenty trading days immediately preceding
June 1, 2010).

 

  D. For purposes of determining a particular customer’s eligibility for either
the fixed rate or the indexed Small C&I customer rate during the next calendar
year, Duquesne Light shall evaluate the customer’s 12 most recent months of
monthly metered demand for that customer available in October of the preceding
year. If the customer’s monthly metered demand is less than 25 kW in each of the
12 months, then that customer shall be eligible for the fixed default service
rate for the next calendar year and automatically assigned to that rate as their
default service rate effective with their January billing. However, if the
customer’s monthly metered demand is 25 kW or greater for any single month of
the 12 month period, then that customer shall be eligible for the indexed
default service rate for the next calendar year and automatically assigned to
that rate as their default service rate effective with their January billing. In
no instance, shall a customer be eligible for more than one default service
offering at a time. A new GS/GM or GMH customer or GS/GM and GMH customers with
limited or no historical data shall be eligible for and assigned to the
applicable default service based on Duquesne Light’s estimate of the customer’s
peak monthly metered demand for the next 12 month period.

 

  E. As set forth in Duquesne Light’s Petition, declining block energy rates for
Rate GS customers will be eliminated as of January 1, 2008. Declining block
energy rates for Rate GM and GMH customers with a monthly metered demand less
than 25 kW will be phased out by January 1, 2010. Declining block energy rates
for Rate GM and GMH customers with a monthly metered demand that is 25 kW or
greater will be eliminated on January 1, 2008. For 2008 and 2009, the declining
block energy rates will be combined into a single rate. These rates are shown on
Attachment B.

 

  F. Supply related demand charges for Small C&I customers will be phased out by
January 1, 2010, as set forth in Duquesne Light’s Petition.

 

  G. Rider No. 5, Time of Day Discounts, will terminate on December 31, 2010.

 

  H. Ancillary service and PJM administrative costs for Small C&I customers will
be recovered through the TSC as set forth in Exhibit NJDK-3 of Duquesne St.
No. 5.

 

3. LARGE C&I CUSTOMERS.

 

  A. Duquesne Light shall offer large commercial and industrial (“Large C&I”)
customers default service at real-time hourly rates. Large C&I rate schedules
include Rates GL, GLH, L and HVPS.

 

  B. Fixed Price Service Rider No. 8 is eliminated. Rule 45.2 regarding
switching rules will be revised to eliminate its applicability to Large C&I rate
schedules. In addition, Rider No. 23 (Generation Rate Adjustment) will be
eliminated as it is only applicable to customers electing Rider No. 8.

 

  C. Rider No. 9 is revised to reflect a fixed administrative cost adder of
$3.97 per MWh as set forth in Exhibit NJDK-3 of Duquesne St. No. 5.

 

- 3 -



--------------------------------------------------------------------------------

4. LIGHTING CUSTOMERS.

 

  A. Duquesne Light shall offer lighting customers (Rate Schedules AL, SE, SM,
SH, UMS and PAL) default service at the rates set forth in Exhibit WVP-1 of
Duquesne Statement No. 4 for the period January 1, 2008, through December 31,
2010.

 

  B. Ancillary service and PJM administrative costs for Lighting customers will
be recovered through the TSC as set forth in Exhibit NJDK-3 of Duquesne St.
No. 5.

 

5. PURCHASE OF RECEIVABLES PROGRAM.

Duquesne Light’s Purchase of Receivables (“POR”) Program, as explained in the
testimony of Nancy J. D. Krajovic and set forth as Exhibit NJDK-1 of Duquesne
St. No. 5, is approved.

 

6. POWER PROCUREMENT.

Duquesne Light is authorized to procure power for its Residential, Small C&I and
Lighting default service customers through an amendment to its full requirements
contract with its affiliate, Duquesne Power. The amendment to the contract is
approved as an affiliated interest agreement. Duquesne Power will rely on
competitive wholesale market purchases in PJM to obtain power for Duquesne
Light’s default service customers.

 

7. TARIFF MODIFICATIONS.

Duquesne Light is authorized to implement the changes to its Tariff Electric Pa.
P.U.C. No. 24 that are reflected in Exhibit NJDK-3 of Duquesne St. No. 5 except
that the tariff will be further modified to reflect the changes that are
required by this Stipulation.

 

8. RATE INCREASES.

Duquesne Light agrees not to seek a rate increase in default service rates
(other than the adjustments specifically provided for herein with regard to
Small C&I customers and as set forth in Duquesne Light’s Petition and supporting
testimony) unless (i) Duquesne Power defaults on its power contract with
Duquesne Light, and (ii) Duquesne Light Holdings defaults on its parent
guarantee, and (iii) these defaults threaten the financial ability of Duquesne
Light to continue providing reliable service to its customers. Duquesne Light
also may seek a rate increase in default service rates in the event necessary
regulatory approvals to carry out the default service plan as proposed by
Duquesne Light and modified by the Stipulation are not obtained or maintained or
if substantial modifications are required as a result of regulatory
requirements.

 

9. MISCELLANEOUS PROVISIONS.

 

  A. Except as modified herein, the Petition of Duquesne Light Company For
Approval Of Default Service Plan For The Period January 1, 2008 Through
December 31, 2010 is approved.

 

- 4 -



--------------------------------------------------------------------------------

  B. Given the recent approval of the merger settlement at Docket Nos.
A-110150F0035 and A-311233F0002 by the Pennsylvania Public Utility Commission,
the cost allocation/cross subsidy issues raised by Strategic Energy, LLC and the
Retail Energy Supply Association have become moot in this proceeding.

 

  C. In the event the Commission adopts final default service regulations that
become effective prior to January 1, 2011, and they apply to plans filed prior
to the effective date, Duquesne Light will be granted a waiver of those
regulations to the extent that they conflict with the provisions of this
Stipulation.

 

  D. This Stipulation may not be cited as precedent in any future proceedings,
except to the extent required to implement or enforce the Stipulation.

 

  E. It is understood and agreed among the Parties that the Stipulation is the
result of compromise, and does not necessarily represent the positions that
would be advanced by any party in this proceeding absent the Stipulation.

 

  F. The Parties will support or not oppose this Stipulation at hearing and in
any briefs that are filed in this proceeding and at all stages of this
proceeding going forward from the date hereof.

 

  G. The Stipulation may only be amended by a written document duly agreed to
and executed by the Parties.

 

  H. The Parties stipulate that all of the pre-filed written testimony of the
Parties’ witnesses will be admitted into the record without objection and to
waive cross examination of such testimony.

AGREED TO BY:

 

/s/ David B. MacGregor

 

     Date:    4/25/07

David B. MacGregor

       

Michael W. Gang

       

Anthony D. Kanagy

       

Gary A. Jack

       

For Duquesne Light Company

       

 

/s/ Charles Daniel Shields

     Date:    3/25/07

Charles Daniel Shields

       

For Office of Trial Staff

       

 

- 5 -



--------------------------------------------------------------------------------

/s/ Sharon E. Webb

 

        William R. Lloyd, Jr.      Date:    4/25/07 Sharon E. Webb         For
Office of Small Business Advocate        

 

/s/ Todd S. Stewart

 

          Todd S. Stewart        Date:    4/25/07 Gary A. Jeffries           For
Dominion Retail, Inc.          

The following parties join in the parts of the Stipulation identified below and
represent to the Pennsylvania Public Utility Commission that they do not and
will not oppose the remaining provisions of this Stipulation, or its terms
contained herein, as resolution of this proceeding or adoption by the
Commission.

 

/s/ Tanya J. McCloskey

 

       Tanya J. McCloskey     Date:    4/25/07 David T. Evrard        For Office
of Consumer Advocate2       

 

/s/ Jerry Langdon

 

         Jerry Langdon       Date:    4/25/07 Ramona C. Cataldi          Brian
J. Knipe          For Reliant Energy, Inc.3         

--------------------------------------------------------------------------------

2

The Office of Consumer Advocate joins in paragraphs 1 and 5 through 9 of the
Stipulation and does not oppose the remaining paragraphs.

3

Reliant Energy, Inc. supports Paragraphs 3A and 3B and does not oppose the
remaining paragraphs.

 

- 6 -



--------------------------------------------------------------------------------

The following parties join in the parts of the Stipulation identified below.

 

/s/ David P. Zambito

    Date:    4/25/07 David P. Zambito        For Constellation NewEnergy, Inc.
and        Constellation Energy Commodities Group, Inc.4       

The following parties do not join in this Stipulation but represent to the
Pennsylvania Public Utility Commission that they do not and will not oppose this
Stipulation, or its terms contained herein, as resolution of this proceeding or
adoption by the Commission.

 

/s/ Nicholas A. Pasciullo

    Date:    4/24/07 Nicholas A. Pasciullo        For Conservation Consultants,
Inc.       

 

/s/ John E. McCaffrey

    Date:    4/25/07 John E. McCaffrey        For Citizen Power, Inc.           
  

 

/s/ Adrian D. Newall

 

       Kent D. Murphy     Date:    4/26/07 Adrian D. Newall        For Exelon
Corporation and        Exelon Generation Company, LLC       

--------------------------------------------------------------------------------

4

Constellation NewEnergy, Inc. and Constellation Energy Commodities Group, Inc.
support only Paragraph 2.E. on the elimination of declining block energy rates
on January 1, 2008 for small commercial and industrial customers with a monthly
metered demand that is 25 kW or greater, and agree to waive the following rights
(except as such rights relate to advocacy in support of the terms and conditions
of Paragraph 2.E): (a) to file briefs and reply briefs; (b) to file exceptions
and replies to exceptions; (c) to petition for reconsideration or reopening of
the Commission’s final order; (d) to appeal the Commission’s final order; and,
(e) to initiate or otherwise participate in any other proceeding before the
Commission challenging the default service plan approved by the Commission.

 

- 7 -



--------------------------------------------------------------------------------

/s/ George Jugovic, Jr.

    Date:   

4/25/07

George Jugovic, Jr.        For Citizens For Pennsylvania’s Future       

 

/s/ Kathy J. Kolich

    Date:    4/26/07 Kathy J. Kolich        For FirstEnergy Solutions Corp.    
  

 

/s/ Paul F. Forshay

 

    Date:    4/25/07 Paul F. Forshay        Steven S. Goldenberg        For
Pennsylvania Large Energy Users Coalition       

 

- 8 -



--------------------------------------------------------------------------------

The following parties join in the parts of the Stipulation identified below and
represent to the Pennsylvania Public Utility Commission that they do not and
will not oppose the remaining provisions of this Stipulation, or its terms
contained herein, as resolution of this proceeding or adoption by the
Commission.

 

/s/ Kevin J. Moody

 

    Date:    4/26/07

Daniel Clearfield

      

Kevin J. Moody

      

For Strategic Energy, LLC; Direct Energy, LLC and the Retail Energy Supply
Association5

--------------------------------------------------------------------------------

5

Strategic, Direct and RESA support Paragraphs 3 and 5 of the Stipulation and do
not oppose the remaining paragraphs.

 

- 9 -



--------------------------------------------------------------------------------

Exhibit 10.1(b)

BEFORE THE

PENNSYLVANIA PUBLIC UTILITY COMMISSION

 

Petition of Duquesne Light Company   :       For Approval of Default Service
Plan   :    Docket No. P-00072247    For The Period January 1, 2008   :      
Through December 31, 2010   :      

STIPULATION

Duquesne Light Company (“Duquesne Light”), Duquesne Industrial Intervenors
(“DII”), Reliant Energy, Inc. (“Reliant”), Dominion Retail, Inc. (“Dominion”),
Constellation NewEnergy, Inc. and Constellation Energy Commodities Group, Inc.
(collectively “Constellation”), Direct Energy Services, LLC, (“Direct”)
Strategic Energy, LLC, (“Strategic”) the Retail Energy Supply Association
(“RESA”) and the Pennsylvania Large Energy Users Coalition (“PALEUC”) enter into
this Stipulation to resolve all remaining issues among them in the
above-captioned proceeding by joining in or agreeing not to oppose this
Stipulation.

Duquesne Light will provide day ahead hourly pricing as its POLR service to its
large C & I customers during the three year POLR period. Such offering shall be
in accordance with the Day Ahead Pricing Guidelines, attached hereto as Exhibit
A. Duquesne Light will revise its tariff in its compliance filing in this
proceeding in accordance with these guidelines. It is understood the Customer
shall be responsible for all operating reserve charges and other ancillary
charges associated with the day-ahead hourly price service described in the
attached guidelines.

It is understood and agreed among the Parties that the Stipulation is the result
of compromise, and does not necessarily represent the positions that would be
advanced by any party in this proceeding absent the Stipulation.

 

- 10 -



--------------------------------------------------------------------------------

EITHER AGREED TO BY OR NOT OPPOSED BY:

 

/s/ David B. MacGregor

 

    Date:   5/2/07 David B. MacGregor       Michael W. Gang       Anthony D.
Kanagy       Gary A. Jack       For Duquesne Light Company      

/s/ Pamela C. Polacek

 

    Date:   5/2/07 Pamela C. Polacek       Adam L. Benshoff       For Duquesne
Industrial Intervenors      

/s/ David P. Zambito (Not Opposed)

    Date:   5/2/07 David P. Zambito       For Constellation NewEnergy, Inc. and
      Constellation Energy Commodities Group, Inc.      

/s/ Todd S. Stewart (Not Opposed)

 

    Date:   5/2/07 Todd S. Stewart       Craig R. Burgraff       Gary A.
Jeffries       For Dominion Retail, Inc.      

/s/ Paul F. Forshay (Not Opposed)

 

    Date:   5/1/07 Paul F. Forshay       Steven S. Goldenberg       For
Pennsylvania Large Energy Users Coalition      

 

- 11 -



--------------------------------------------------------------------------------

/s/ Kevin J. Moody

 

    Date:  

5/1/07

Daniel Clearfield       Kevin J. Moody       For Retail Energy Supply
Association      

/s/ Kevin J. Moody

   

Date:

  5/1/07 Daniel Clearfield       Kevin J. Moody       For Direct Energy
Services, LLC      

/s/ Jerry Langdon (In Support)

    Date:   5/2/07

Jerry Langdon

     

Brian Knipe

      For Reliant Energy, Inc.      

/s/ Kevin J. Moody

 

    Date:   5/1/07 Daniel Clearfield       Kevin J. Moody       For Strategic
Energy, LLC      

 

- 12 -



--------------------------------------------------------------------------------

Exhibit 10.1(c)

BEFORE THE

PENNSYLVANIA PUBLIC UTILITY COMMISSION

 

Petition of Duquesne Light Company   :       For Approval of Default Service
Plan   :    Docket No. P-00072247    For The Period January 1, 2008   :      
Through December 31, 2010   :      

STIPULATION

Duquesne Light Company (“Duquesne Light”), Direct Energy Services, LLC
(“Direct”) and the Office of Small Business Advocate (“OSBA”) enter into this
Stipulation to resolve all remaining issues among them in the above-captioned
proceeding.

 

  1. Direct supports or does not oppose the Stipulation among various parties
dated April 25, 2007, in the above-captioned proceeding (the “General
Stipulation”).

 

  2. No later than three months after the Commission’s order approving this
Stipulation and the General Stipulation, Duquesne Light will convene a
collaborative regarding a Market Share Threshold (“MST”) program offering a
discount to approved POLR rates. The program will be limited to 5,000 GS and GM
customers with maximum measured peak demands of less than 25 kW. Duquesne Light,
the OSBA and Direct will participate in that collaborative. Other parties in the
above-captioned proceeding also will be invited to participate.

 

  3. If Duquesne Light, the OSBA and Direct agree on a proposal, it will be
filed as a Joint Petition with the Commission for approval. Duquesne Light’s
affiliated electric generation supplier will be permitted to participate as a
bidder in the MST program. The MST program shall commence on the date approved
by the Pennsylvania Public Utility Commission and end on December 31, 2010.

 

- 13 -



--------------------------------------------------------------------------------

  4. If a Joint Petition is filed, all other parties in the above-captioned
proceeding shall have the right to support or oppose the Joint Petition.

  5. If the collaborative does not produce a consensus proposal by April 1,
2008, Direct may file a Petition seeking Commission approval of an MST proposal
consistent with the terms set forth in Paragraphs 2 and 3.

AGREED TO BY:

 

/s/ David B. MacGregor

 

      Date:   4/26/07 David B. MacGregor       Michael W. Gang       Anthony D.
Kanagy       Gary A. Jack       For Duquesne Light Company      

/s/ Sharon E. Webb

 

    Date:   4/26/07 William R. Lloyd, Jr.       Sharon E. Webb       For Office
of Small Business Advocate      

/s/ Kevin J. Moody

 

    Date:   4/26/07 Daniel Clearfield       Kevin J. Moody       For Direct
Energy Services, LLC      

 

- 14 -